Fourth Court of Appeals
                                San Antonio, Texas
                                      October 14, 2021

                                    No. 04-21-00268-CR

                                   Sean Michael EARL,
                                        Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR4829W
                       The Honorable Jennifer Pena, Judge Presiding


                                      ORDER

       Appellant’s motion for pro se access to the appellate record is granted. We order the
Clerk of this court to provide appellant access to the appellate record. We further order
appellant’s deadline to file a pro se brief is extended to November 8, 2021.


                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2021.


                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court